PER CURIAM
Defendant, AutoZone, Inc., petitions for reconsideration of our decision, Migis v. AutoZone, Inc., 282 Or App 774, 387 P3d 381 (2016), concerning the disposition of its appeal. Defendant argues that concepts of waiver or invited error should preclude a new trial on the off-the-clock claim penalties and compel a defense verdict on that issue as a matter of law. We allow the petition for reconsideration to state that we reject those arguments. Without further discussion, we adhere to our original decision.
Reconsideration allowed; former disposition adhered to.